Citation Nr: 0530988	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  05-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a scar of the 
abdomen (for accrued benefits purposes). 

2.  Entitlement to service connection for hypertension (for 
accrued benefits purposes).

3.  Entitlement to service connection for cataracts (for 
accrued benefits purposes).

4.  Entitlement to service connection for the cause of the 
veteran's death. 

5.  Entitlement to an increase in a 40 percent rating for 
short bowel syndrome, status post adenocarcinoma of the 
sigmoid colon (for accrued benefits purposes).

6.  Entitlement to an increase in a 30 percent rating for 
post-traumatic stress disorder (PTSD) (for accrued benefits 
purposes). 
7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 

8.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance (A&A) of 
another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  He died in July 2003.  The appellant is his 
surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 RO decision that denied the 
appellant's claim for accrued benefits to include service 
connection for an abdominal scar, cataracts, and 
hypertension, her increased rating claim for PTSD, and her 
claims for TDIU and SMC.  In addition, the March 2004 RO 
decision addressed her claim for service connection for the 
cause of the veteran's death. 

It is noted that the procedural history of the appellant's 
claim for an increased rating for short bowel syndrome, 
status post adenocarcinoma of the sigmoid colon (for accrued 
benefits purpose) is somewhat irregular.  It is noted that 
the claim was "adjudicated" in a May 2005 statement of the 
case (SOC).  Thereafter, the appellant was informed that all 
she needed to do was to file a VA Form 9 in order to perfect 
her appeal.  Indeed, in May 2005, the appellant timely filed 
a VA Form 9.  Despite the procedural irregularities, the 
Board will assume jurisdiction of this issue to avoid 
prejudicing the appellant. 

In October 2005, the Board granted the motion for advancement 
of the case on the Board's docket. 

FINDINGS OF FACT

1.  The veteran died in July 2003.

2.  At the time of the veteran's death, the following claims 
had been pending -- service connection for an abdominal scar, 
cataracts, and hypertension, increased rating claims for PTSD 
and short bowel syndrome, and claims for TDIU and SMC based 
on A&A. 

3.  There is no medical nexus evidence of record indicating 
the veteran developed an abdominal scar during or as a result 
of his service in the military.

4.  Hypertension first manifested decades after the veteran's 
service separation; the most probative evidence on file 
discounts a link between current hypertension and a disease 
or injury in service and/or a service-connected disability to 
include PTSD and short bowel syndrome. 
5.  Posterior subcapsular cataracts were not diagnosed during 
the veteran's lifetime, and there is no competent evidence 
relating cataracts to the veteran's active service and/or to 
exposure to ionizing radiation therein. 

6.  The veteran's death certificate shows that his immediate 
cause of death was an acute myocardial infarction due to 
atherosclerosis.  

7.  At the time of death, service connection was in effect 
for PTSD, evaluated as 30 percent disabling; short bowel 
syndrome, status post adenocarcinoma of the sigmoid colon, 
now evaluated as 60 percent disabling; residuals of a gunshot 
wound of the left leg, evaluated as 0 percent disabling; and 
residuals of dengue fever, evaluated as 0 percent disabling.  
The veteran's combined rating was 70 percent. 

8.  The preponderance of the evidence indicates that the 
veteran's atherosclerosis did not have its onset in service 
and is not otherwise related to service or a disease or 
injury of service origin, to specifically include service-
connected PTSD and short bowel syndrome, status post 
adenocarcinoma of the sigmoid colon.

9.  The veteran's PTSD was manifested by an anxious mood and 
restricted affect, but was not productive of occupational and 
social impairment due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impaired 
thought processes; and mood disturbances.

10.  The veteran's short bowel syndrome, status post 
adenocarcinoma of the sigmoid colon, was manifested by fairly 
frequent involuntary bowel movements and extensive leakage, 
but not complete loss of sphincter control.
 
11.  The veteran's service-connected disabilities, to include 
his PTSD, short bowel syndrome, residuals of a gunshot wound 
of the left leg, and residuals of dengue fever precluded all 
forms of substantially gainful employment.
12.  The veteran's service-connected disabilities did not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor 
did they result in an inability to protect himself from the 
hazards and dangers of his daily environment.


CONCLUSIONS OF LAW

1.  For the purpose of accrued benefits, the veteran did not 
have an abdominal scar which was the result of disease or 
injury incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§  3.303, 3.1000 
(2004). 

2.  For the purpose of accrued benefits, the veteran did not 
have hypertension which was the result of disease or injury 
incurred in or aggravated by active duty, incurrence or 
aggravation during such service may not be presumed, and 
hypertension was not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.1000 (2004). 

3.  For the purpose of accrued benefits, the veteran did not 
have posterior subcapsular cataracts which were the result of 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5121 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.311, 3.1000 
(2004). 

4.  A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. §§  1310, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.312 (2004).

5.  For the purpose of accrued benefits, the criteria are not 
met for a rating in excess of 30 percent for PTSD.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.126, 4.130, Diagnostic Code 9411 
(2004).
6.  For the purpose of accrued benefits, the criteria are met 
for no more than a 60 percent rating for the veteran's short 
bowel syndrome, status post adenocarcinoma of the sigmoid 
colon.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5121 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 
7329, 7332, 7343 (2004).

7.  For the purpose of accrued benefits, a TDIU is warranted.  
38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 
3.340, 4.16 (2004).

8.  For the purpose of accrued benefits, the criteria for an 
award of special monthly compensation based on the need for 
the regular aid and attendance of another person have not 
been met.  38 U.S.C.A. §§ 1114(l)(s), 5121 (West 2002); 38 
C.F.R. §§ 3.350(b)(i), 3.352(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). 

In this case, the RO did provide the appellant with notice of 
the VCAA in July and October 2003 prior to the initial 
decision on the claim in March 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  Moreover, the requirements with respect to the 
content of the VCAA notice were met in this case. VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, the RO informed the appellant in the July and 
October 2003 VCAA letters about the information and evidence 
that is necessary to substantiate her claims.  The RO 
informed the appellant of the information or evidence it 
needed from her and what she could do to help with her claim.  
The RO also informed the appellant that it would help her 
obtain private treatment records if she filed out certain 
Release of Information forms that would enable the RO to 
assist her in this regard, and the RO provided her with the 
forms.  The RO told the appellant what had already been done 
regarding her claim including that it had requested certain 
records from private doctors and asked the veteran to 
indicate the years that she had been treated by this doctor. 
The RO also advised the appellant what VA would do to assist 
her in the development of her claim.  Although the VCAA 
notice letter that was provided to the appellant did not 
specifically contain the "fourth element," the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to her claim.  In this regard, the 
RO has also informed the appellant in the rating decision and 
statement of the case of the reasons for the denial of her 
claim and, in so doing, informed her of the evidence that was 
needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  The veteran's service, private and 
VA medical records are on file.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Factual Background

The veteran underwent an enlistment examination in February 
1943 at which time his eyes and abdomen were normal, and his 
blood pressure was noted as 136/70.  His service medical 
records do not reflect any complaints, treatment, or 
diagnoses pertaining to the eyes, abdomen, or heart.  He 
underwent a discharge examination in January 1946 and his 
eyes and abdomen were normal.  His blood pressure was 86/40 
before and after three minutes of exercise. 

Private medical records, dated in the 1980s, show that the 
veteran was treated for a corneal abrasion of the right eye.  
VA medical records, dated in the mid-1990s, show evidence of 
cataracts of the left eye.  One record reflects the history 
that the veteran had sustained an injury to the left eye 50 
years earlier. 

Private treatment records, dated in 2000, show that the 
veteran was diagnosed as having cataracts of the right eye.  
VA outpatient treatment records, dated in 2001, reflect 
treatment for dementia. 

A July 2001 private neuropsychological report shows that the 
veteran had short and long term memory problems with some 
recent improvement in short term memory.  On behavioral 
observation, it was noted that the veteran was cooperative, 
alert, and oriented in all spheres.  There were some 
indications of anxious affect in that he seemed perplexed at 
times.  It was noted that memory deficits appeared limited 
mostly to the names of his children.  Following psychological 
testing, it was opined that the veteran had moderate to 
severe impairment of verbal memory functions.  Compounding 
his verbal memory deficits was at least moderate impairment 
in his control of attentional resources and significantly 
slowed information processing.  He did not demonstrate word 
finding problems or visual spatial deficits other than a 
notable loss of visual field in the right eye.  There were no 
significant speech or language deficits, constructional 
dyspraxia, or other visual spatial function deficits.  The 
results of a brain MRI were pending but testing appeared to 
suggest dementia from microvascular disease or localized 
lesions or infarcts.  It was noted that his memory deficits 
were quite severe and might indicate the early stages of a 
more global, cortical dementing process, provided vascular 
dementia was ruled out.  It was also noted that the veteran's 
symptoms were compounded by the lingering effects of his 
PTSD.  The diagnostic impressions included a cognitive 
disorder (not otherwise specified), rule out microvascular 
dementia, and chronic PTSD.  

A February 2002 VA PTSD examination report shows that the 
veteran denied having any flashbacks and did not describe any 
avoidance behaviors.  He said his anxiety level had increased 
over the last six months.  His mood was described as pretty 
good until the past year.  He said he had increasing 
difficulty sleeping.  He denied having any auditory or visual 
hallucinations, or suicidal or homicidal ideation.  The 
veteran's wife indicated that he was emotionally detached or 
distant and had experienced an anxiety attack.  On mental 
status examination, he was alert and cooperative but made 
limited eye contact.  His speech was of normal rate, rhythm, 
and productivity.  There were no ticks, tremors, or other 
abnormal involuntary movements.  His mood was dysthymic.  His 
affect was restricted in range and congruent to mood.  His 
thought process and content were goal-directed and linear.  
His insight and judgment were good.  On cognitive 
examination, he had some errors.  The impression was that the 
veteran had PTSD manifested by hyperarousal and 
avoidance/detachment symptoms.  It was opined that he had 
been able to function well over the years.  His cognitive 
loss was deemed most likely related to dementia.  The 
diagnoses included PTSD and dementia not otherwise specified.  
His GAF was 64 and described as "good".  It was noted that 
he was competent. 

A November 2002 VA aid and attendance examination report 
shows that the veteran reported a history of colon cancer and 
dementia, and complained of stool incontinence.  It was noted 
he had frequent stools with urgency and tenesmus since his 
surgery (for treatment of colon cancer).  He had hemorrhoids 
and had polyps removed with his yearly colonoscopies.  Since 
1992, he had episodes of incomplete bowel obstruction.  It 
was noted that when he ate, he had a bowel movement within 
minutes.  He had a minimum of 4 bowel movements a day, and 
stained his clothes on a daily basis.  He reported that he 
wore diapers when leaving the house.  He was frequently 
incontinent and could not get to the bathroom in time.  It 
was noted that he was able to walk 2 blocks and did not have 
any upper or lower extremity restrictions.  It was noted that 
the veteran had a cognitive disfunction.  He had a loss of 
recent memory.  The diagnoses were short bowel syndrome - 
post cancer of the colon with surgery, an incompetent rectal 
sphincter, and dementia.  It was certified that daily skilled 
services were not needed. 

In a December 2002 application for TDIU, the veteran 
indicated that he had not been under a doctor's care and/or 
hospitalized in the last 12 months.  He related that his 
dates of treatment by a doctor had been in October and 
November 2002.  He reported he had become disabled as of 
1990, after his first cancer surgery.  He said he became too 
disabled to work as of December 2001.  He said he last worked 
full time from 1983 to 1986, as a carpenter.  He reported 
having 2 years of high school education and no specialized 
training. 

In a December 2002 statement, the veteran indicated that his 
colon cancer had become more disabling and that he was 
deserving of an increased rating.  He said that he had 10 
bowel movements per day.  He said that he was deserving of a 
clothing allowance as he soiled his undergarments.  He 
related that he had a tender abdominal scar.  He also related 
that he had cataracts in both eyes which were related to his 
radiation exposure.  Finally, he related that he was 
housebound due to his bowel incontinence. 

In a June 2003 claim, the veteran raised the issue of an 
increased rating for PTSD and TDIU. 

The veteran died in July 2003.  His death certificate 
reflects that the immediate cause of death was an acute 
myocardial infarction due to or as a consequence of 
atherosclerosis. 

In a July 2003 statement, C.J.W., D.O., indicated that she 
had received the appellant's letter regarding whether PTSD 
could have been a contributory factor in the veteran's 
illness and death.  Dr. W responded that she could not answer 
this specifically given that she was not aware of any 
definite coronary artery disease.  She related that stress 
and anxiety can certainly increase the likelihood of a heart 
attack and was a well-known risk factor for both heart attack 
and stroke.  It was noted that the veteran had high blood 
pressure since 2001 and such would also be a contributing 
factor to his illness.  She related that she did not know 
what ultimately caused the veteran's heart attack and death 
but certainly anxiety and stress that he had been dealing 
with for the last 12 years or more could be one risk factor 
for his heart disease.  She said she could not make any 
additional pronouncements as she had not seen the veteran for 
2 years and did not have any interval history regarding his 
medical problems. 

In a November 2003 statement, the appellant indicated that 
the veteran had high blood pressure his whole life, including 
on February 10, 1943.  She related that PTSD and colon cancer 
aggravated his blood pressure. 

A March 2004 VA heart examination report shows that the 
examiner reviewed the claims folder to determine whether any 
of his service-connected conditions contributed substantially 
or materially to his cause of death.  He noted that there was 
a July 2003 letter from C.J.W. which reflects in "vague" 
terms that stress and anxiety can certainly increase the 
likelihood of a heart attack.  The VA examiner indicated that 
the letter did not support any firm causal relationship 
between hypertension and PTSD.  It was noted that an 
emotionally charged event can elevate pulse and pressure and 
can lead to myocardial infarction but that stress does not 
cause systemic atherosclerotic vascular disease or coronary 
artery disease.  It was noted that the veteran had a history 
of hypertension and hyperlipidemia both of which were 
significant risk factors for atherosclerotic vascular disease 
including coronary artery disease.  It was noted that the 
veteran used smokeless tobacco which was also a risk factor 
for vascular disease and more likely than not contributed to 
the development of his coronary artery disease.  It was 
opined that there was no clear nexus establishing a link 
between the veteran's PTSD and colon cancer and his death 
from an acute myocardial infarction due to atherosclerotic 
heart disease.  It was opined that it was less likely than 
not that his service-connected conditions substantially or 
materially accelerated or directly contributed to his death.  

Accrued Benefits Claims

As set forth above, at the time of his death, the veteran had 
pending claims for service connection for an abdominal scar, 
hypertension, and cataracts, increased rating claims for PTSD 
and short bowel syndrome, status post adenocarcinoma of the 
sigmoid colon, and claims for TDIU and SMC.  As a matter of 
law, veterans' claims do not survive their deaths.  Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  The provisions of 38 
U.S.C.A. § 5121, however, set forth a procedure for a 
qualified survivor to carry on, to the limited extent 
provided for therein, a deceased veteran's claim for VA 
benefits by submitting an application for accrued benefits 
within one year after the veteran's death.  Landicho, 7 Vet. 
App. at 47.
In pertinent part, section 5121 provides that for deaths 
occurring before December 16, 2003, periodic monetary 
benefits to which a veteran was entitled on the basis of 
evidence in the file at date of death, and due and unpaid for 
a period of not more than two years prior to death, may be 
paid to a surviving spouse.  38 U.S.C.A. § 5121.

Service Connection Claims

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran 
served ninety days or more during a period of war and certain 
chronic diseases, cardiovascular-renal disease (including 
hypertension), become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice-connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Abdominal Scar

The veteran's service medical records do not reveal any 
abnormal findings pertaining to the abdomen during active 
duty.  In fact, his abdomen was noted as normal on entrance 
and separation examinations.  There is no post-service 
evidence of abdominal problems, to include a scar.  Given the 
lack of a disease or injury of the abdomen in service and 
lack of post-service evidence of abdominal problems to 
include a scar related to active service, the claim of 
service connection for an abdominal scar for accrued benefits 
purposes is denied.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  

Cataracts

The veteran's service medical records do not reveal any 
abnormal findings pertaining to the eyes during active duty.  
In fact, his eyes were noted as normal on entrance and 
separation examinations.
Cataracts of the eyes were first noted in the mid-1990s, 
several decades after service.  The fact that cataracts were 
first noted decades after service is not necessarily a bar to 
service connection, provided there is evidence establishing 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
There is no competent evidence, however, linking cataracts to 
a disease or injury during service. 

The allegations regarding the veteran's cataracts and 
radiation exposure in service are acknowledged.  For the 
purposes of 38 C.F.R. § 3.311, radiogenic disease means a 
disease that may be induced by ionizing radiation and 
includes posterior subcapsular cataracts.  38 C.F.R. § 
3.311(b)(2).  In addition, the provisions of 38 C.F.R. 
§ 3.111(b)(5)(iv) provide that to warrant service connection, 
posterior subcapsular cataracts must become manifest six 
months or more after exposure.

Here, the Board concedes the veteran's radiation exposure.  
It is noted that service connection for colon cancer was 
granted based on his exposure to ionizing radiation.  There 
is no evidence, however, establishing that the veteran was 
ever diagnosed as having posterior subcapsular cataracts 
during his lifetime.  Posterior subcapsular cataracts is the 
only type of cataracts which has been linked to ionizing 
radiation exposure.  Accordingly, service connection for 
cataracts is denied for accrued benefits purposes. 

Hypertension

The veteran's service medical records are entirely silent for 
any evidence of hypertension or any cardiovascular disease.  
There is no evidence of hypertension within one year of the 
veteran's service discharge.  Rather, hypertension was first 
noted several decades after service. 

The appellant argues, and the veteran argued in the past, 
that hypertension was aggravated by service-connected PTSD.  
It is noted that in accrued benefits claims, only evidence 
that was on file at the time of death will be considered.  
Although evidence regarding hypertension is included in a 
July 2003 statement from a private doctor and in a March 2004 
VA examination, such evidence is not for consideration as it 
was not on file at the time of the veteran's death on July 1, 
2003. 

The claim for service connection must be denied given the 
lack of evidence of hypertension in service or within one 
year thereafter, as well as the lack of competent medical 
evidence (at the time of his death) establishing any 
etiological link between hypertension and service and/or a 
service-connected disability. 

Cause of Death

A review of the veteran's death certificate shows that he 
died in July 2003.  His death certificate reflects that the 
immediate cause of death was an acute myocardial infarction 
due to or as a consequence of atherosclerosis. 

The veteran's service medical records do not show any 
evidence of heart problems during active duty or within one 
year thereafter.  Rather, evidence of heart problems first 
manifested decades after service.  There is no medical 
evidence on file which establishes a direct etiological link 
between atherosclerosis and a disease or injury in military 
service. 

The appellant and the veteran (while he was alive) have 
consistently maintained that the veteran's service-connected 
PTSD and/or residuals of colon cancer aggravated his heart 
problems.  There are two opinions on file which address this 
matter.

In a July 2003 statement, C.J.W., D.O., indicated that that 
she did not know what ultimately caused the veteran's heart 
attack and death but certainly his anxiety could be one risk 
factor for his heart disease.  She also noted that the 
veteran had high blood pressure since 2001 (according to her 
notes) and that such would also be a contributing factor of 
his illness.  She said she could not make any additional 
pronouncements as she had not seen the veteran for 2 years 
and did not have any interval history regarding his medical 
problems.  

In March 2004, a VA examiner reviewed the claims folder and 
provided an opinion on the etiology of the veteran's cause of 
death.  He opined that there was no clear nexus evidence 
establishing a link between the veteran's service-connected 
PTSD and colon cancer and his death from an acute myocardial 
infarction due to atherosclerotic heart disease.  It was 
opined that it was less likely than not that his service-
connected conditions substantially or materially accelerated 
or directly contributed to his death.  He acknowledged the 
July 2003 letter from C.J.W., D.O., described above.  He 
indicated that this letter was "vague" and did not support 
any firm causal relationship between hypertension and 
service-connected PTSD.  It was noted that an emotionally 
charged stressful event can elevate pulse and pressure and 
can lead to myocardial infarction but stress does not cause 
systemic atherosclerotic vascular disease.  

The Board finds the March 2004 opinion from the VA examiner 
to be more probative than the July 2003 opinion provided by 
the veteran's private physician.  First, it is noted that the 
March 2004 opinion was based on a thorough review of the 
veteran's medical records.  Conversely, the July 2003 opinion 
was not based on a claims file review.  Notably, the July 
2003 examiner expressed hesitancy in making medical 
conclusions given her lack of contact with the veteran for 2 
years prior to his death, and her lack of access to any 
interval medical history information.  Second, the July 2003 
opinion is couched in equivocal terms like "could."  The 
March 2004 VA opinion is far more definitive.  

Again, the March 2004 VA opinion is to the effect that a 
stress-related condition (like PTSD) does not cause a 
systemic disease like atherosclerotic vascular disease, and 
the opinion discounts any etiological link between the 
veteran's service-connected disabilities and his death. 

In sum, the Board finds that the most probative evidence on 
file fails to establish a relationship between the veteran's 
death and a disease or injury in service, to include his 
service-connected PTSD and short bowel syndrome.  The claim 
for service connection for the cause of the veteran's death 
is denied. 

Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R., Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

PTSD

At the time of the veteran's death, PTSD was evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411. 

A 30 percent disability evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  A 50 percent disability 
evaluation is assigned under this Code for occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent disability evaluation is warranted for PTSD which is 
productive of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
the names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Upon reviewing the rating criteria in relation to the 
veteran's PTSD, the Board finds that, at the time of death, 
his disability picture was most consistent with the assigned 
30 percent disability evaluation.  

A July 2001 private psychology report generally shows that 
the veteran was alert, well-oriented in all spheres, and 
cooperative.  There were some indications of anxious affect, 
and it was noted that he appeared overwhelmed and perplexed 
at times.  It was also noted that he had some memory 
problems, and it was suggested that such were related to non-
service-connected dementia not his PTSD.

A February 2002 VA PTSD examination report shows that the 
veteran complained of having increased anxiety and sleep 
difficulty.  He denied having any auditory or visual 
hallucinations or suicidal or homicidal ideation.  On mental 
status examination, he was cooperative and alert but made 
limited eye contact.  His speech was of normal rate, rhythm, 
and productivity.  There were no ticks, tremors or other 
abnormal involuntary movements.  His mood was dysthymic.  His 
affect was restricted in range and congruent to his mood.  
His thought process and thought content were goal-directed 
and linear.  His insight and judgement were both good.  On 
cognitive examination, he had some errors.  The impression 
was that the veteran had PTSD and had been able to function 
well over the years.  Cognitive loss was attributed as most 
likely related to dementia.  His GAF score was 64 and 
described as good.
 
The objective clinical evidence of record does not show that 
the veteran, prior to his death, had panic attacks more than 
once per week, impaired abstract thinking, impaired judgment, 
disturbances of motivation, or circumstantial, 
circumlocutory, or stereotyped speech.  There is no evidence 
that he experienced delusions, hallucinations, or obsessive-
compulsive rituals.  Moreover, he had coherent speech and 
logical thought processes, as well as unimpaired judgment and 
insight.  He was alert and oriented at his 2001 and 2002 
examinations.  Further, any symptoms like restricted affect 
and a dysthymic mood are adequately contemplated by the 30 
percent disability evaluation.  (Although the veteran had 
some problems with cognitive loss, such were attributed to 
non-service-connected dementia not his PSTD.  38 C.F.R. 
§ 4.14.)

Additionally, the Board observes that his GAF score was 
reported to be 64.  This is indicative of some mild symptoms 
such as depressed mood and mild insomnia or some difficulty 
in social, occupational, or school functioning but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV); 38 C.F.R. § 4.130.  Therefore, 
his symptomatology most closely fit within the criteria for 
the assigned 30 percent rating.

Finally, the Board has considered whether the veteran was 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing that PTSD resulted in marked interference 
with his employment (that is, beyond that contemplated by his 
current schedular rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  So there was no basis 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
PTSD, for accrued benefits purposes, on either a schedular or 
extra-schedular basis, so the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Colon Cancer

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7343, 
regarding malignant neoplasms of the digestive system, a 
rating of 100 percent shall continue beyond the cessation of 
any surgical procedure.  Six months following the surgery the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no recurrence or 
metastasis, the examiner is to rate on residuals.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7329, 
regarding resection of the large intestine, a 20 percent 
rating is warranted when the veteran experiences moderate 
symptoms.  A 40 percent rating is the maximum rating and is 
warranted when the veteran experience severe symptoms that 
are objectively supported by examination findings.  38 C.F.R. 
§ 4.114, Diagnostic Code 7329.

Under Diagnostic Code 7332, impairment of sphincter control, 
a noncompensable evaluation is assigned where impairment is 
healed or slight, without leakage.  A 10 percent evaluation 
is warranted where there is constant slight or moderate 
leakage. A 30 percent rating is provided where there are 
occasional involuntary bowel movements, necessitating wearing 
of a pad.  A 60 percent rating is provided where there is 
excessive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is provided where there is 
complete loss of sphincter control.  38 C.F.R. § 3.114, 
Diagnostic Code 7332.

VA outpatient treatment records show that in August 2001, the 
veteran reported that he was in generally good health with no 
gas, bloating, belching, abdominal pain, constipation, 
diarrhea, vomiting, jaundice, hematemesis, melena, or colic 
stools, prerectal pain.  It was reported that his last 
colonoscopy in July had been ok. 

A November 2002 VA aid and attendance examination report 
shows that the veteran complained of stool incontinence.  It 
was noted he had frequent stools with urgency and tenesmus 
since his surgery.  He reported that since 1992, he had 
episodes of an incomplete bowel obstruction.  It was noted 
that he had bowel movements within minutes of eating.  He had 
a minimum of 4 bowel movements a day, and stained his clothes 
daily.  He said he wore a diaper when leaving the  house.  It 
was noted that if he did not eat the day before a doctor's 
appointment as such would cause frequent bowel movements.  He 
said he was frequently incontinent.  The diagnoses included 
short bowel syndrome - post cancer of the colon with surgery, 
and an incompetent rectal sphincter.

Prior to his death, the veteran was in receipt of the highest 
possible evaluation (i.e. a 40 percent evaluation) under 
Diagnostic Code 7329.  In order to achieve a higher rating 
(i.e. a 60 percent rating) under Diagnostic Code 7332, there 
must be excessive leakage and fairly frequent involuntary 
bowel movements.  The findings contained in the November 2002 
VA aid and attendance examination, discussed above, do 
reflect that the veteran had frequent bowel movements (i.e. 
at least 4 per day), used a diaper when leaving the home to 
control the consequences of incontinence, and complained of 
stained clothing due to leakage.  The Board finds that the 
aforementioned symptomatology equates to a 60 percent rating 
under Diagnostic Code 7332.  A 100 percent rating is not 
warranted under Diagnostic Code 7332 as the veteran did not 
have a complete loss of sphincter control.  In this regard it 
is noted that he did not wear diapers on a full-time basis 
and evidently had some degree of sphincter control. 

The veteran did not meet the criteria for a rating higher 
than 60 percent as he did not require colostomy (Diagnostic 
Code 7333) or have copious and frequent fecal discharge due 
to a persistent fistula of the intestine (Diagnostic Code 
7330). 

In sum, no more than a 60 percent rating is warranted for 
short bowel syndrome, status post adenocarcinoma of the 
sigmoid colon, for accrued benefit purposes. 

TDIU

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned 
when, in the judgment of the rating agency, the veteran is 
unable to secure or follow a substantial gainful occupation 
as the result of his service-connected disabilities.  In such 
an instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more (as in this 
case).  Id.  Individual unemployability must be determined 
without regard to any nonservice-connected disabilities or 
the veteran's advancing age.  38 C.F.R. § 3.341(a).

First, the veteran did meet the percentage requirements for 
consideration of a TDIU rating.  38 C.F.R. § 4.16(a).  He was 
service-connected for PTSD, which was evaluated as 30 percent 
disabling; short bowel syndrome, status post adenocarcinoma 
of the sigmoid colon, which is now evaluated as 60 percent 
disabling; residuals of a gunshot wound of the left leg, 
which is evaluated as 0 percent disabling; and residuals of 
dengue fever which is rated as 0 percent disabling.  Combined 
these ratings equate to a 70 percent rating. 

Second, the Board notes that the veteran had 2 years of high 
school education, and had no additional specialized training.  
According to his TDIU application, his last full-time job was 
as a carpenter from 1983 to 1986.  He indicated that he 
became too disabled to work in December 2001.  There is no 
indication in the record that the veteran engaged in any 
other type of employment aside from manual labor.  

The Board finds that the veteran's service-connected 
disabilities were productive of unemployability.  In this 
regard, it is noted that his short bowel syndrome required 
that he be near a bathroom given his frequent bowel movements 
and excessive leakage.  In addition, his PTSD was productive 
of symptoms causing occupational difficulty.  In combination, 
his service-connected disabilities were productive of 
unemployability.  A TDIU is warranted.  38 U.S.C.A. 
§ 5107(b). 

SMC based on A&A

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  In that regard, compensation 
at the aid and attendance rate is payable when the veteran, 
due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In this case, the evidence does not show that, prior to 
death, the veteran was so helpless as to be in need of 
regular aid and attendance of another person.  In this 
regard, it is noted that he underwent a VA aid and attendance 
examination in November 2002.  Following an examination, it 
was specifically determined that he did not have any upper or 
lower extremity restrictions.  Further, while it was noted 
that other evidence shows that he has cataracts, there is no 
indication that such was productive of blindness in either 
eye.  

The November 2002 VA aid and attendance examination report 
did note that the veteran had residuals of colon cancer which 
were productive of frequent bowel movements, which 
necessitated the use of diapers when he left the home.  
Following an examination, it was determined that he did not 
require daily skilled services. 

The Board acknowledges that, as a result of his various 
service-connected disabilities, the veteran experienced 
rather significant impairment.  However, he was not blind, 
nor did he have loss of use of both feet or one hand and one 
foot due exclusively to his service-connected disabilities.  
Prior to his death, the veteran was neither helpless nor 
bedridden due to his service-connected disabilities.  
Overall, the evidence of record does not demonstrate that, 
due solely to the veteran's service-connected disabilities, 
he was unable to attend to the matters of daily living, or to 
protect himself from the hazards of his environment.  
Consequently, SMC based on the need for the regular aid and 
attendance of another person is not warranted. 


All Claims

The Board has considered the appellant's assertions in 
reaching its decision and does not doubt the sincerity of her 
beliefs.  However, as the appellant is a lay person without 
medical training and expertise, her statements do not 
constitute competent medical evidence including a probative 
opinion on medical matters such as the etiology or severity 
of medical or psychiatric disabilities.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that matters involving 
special experience or special knowledge require the opinions 
of witnesses skilled in that particular science, art, or 
trade).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").




ORDER

Entitlement to service connection for an abdominal scar for 
accrued benefits purposes is denied.

Entitlement to service connection for cataracts for accrued 
benefits purposes is denied.

Entitlement to service connection for hypertension for 
accrued benefits purposes is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to an increased rating for PTSD for accrued 
benefits purposes is denied.

Entitlement to an increased rating, to 60 percent, for short 
bowel syndrome for accrued benefits purposes is granted. 

Entitlement to a TDIU for accrued benefits purposes is 
granted.

Entitlement to SMC based on A&A for accrued benefits purposes 
is denied.



_____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


